DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Claim Objections
The claims are objected to because of the following informalities:
Independent claims should being with “A” or ”An” and the claims depending therefrom should begin with “The”.
Claim 11 should read “an underscreen conveyor”.
Appropriate correction is required.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation "its".  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the screen-mounting box".  There is insufficient antecedent basis for this limitation in the claim.

The scope of claim 16 in indefinite as it is unclear how this plant relates to the plant defined in claim 1.  That is, claim 16 depends from claim 1 (“as claimed claim 1) but reintroduces elements such as “a mobile chassis” and "a vibrating screening unit".  There is thus improper antecedent basis for these limitations in the claim as this element has already been defined in the base claim.   Applicant must clarify the scope of claim 16.
Examiner requests clarification and recommends amending the claims with language that clearly sets forth the claimed invention.  In the interim, and in the interests of compact prosecution, the claims have been interpreted as set forth below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-2, 4, 6-13, 15 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (“Tanaka”)(EP 2 359 944).
Tanaka (fig. 1-18) teaches a mobile aggregate processing plant and method for screening aggregate material comprising
Galland-Henning Manufacturing Company et al. v. Dempster Brothers, Inc., 165 USPQ 688 (E.D. Tenn. 1970).  Here, the device cited above is certainly capable of-
(re: certain elements of claim 1)  wherein the vibrating screening unit is moveable relative to screen-mounting frame between a first in-use position, and at least a second position able to provide an access portal below the vibrating screening unit when not in use (Cf. fig. 1, 4, 5, 9, 10 showing various positions that allow access below the vibrating screening unit; Abstract); 
(re: claim 2  wherein the vibrating screening unit is moveable at one end relative to the screen-mounting frame between the first in-use position and at least a second position (Id.);
 (re: claim 4) wherein one end of the vibrating screening unit is pivotable to the screen-mounting frame during movement of the vibrating screening unit to a second position (Id.).

Tanaka further teaches-
 (re: claim 6) wherein the vibrating screening unit is moveable in an upward direction by one or more of the group comprising: actuators, springs, ram and pistons and screws (fig. 4, 9 near 65);

(re: claim 8) attaching the one or more of the absorbers to either the vibrating screening unit or the screen-mounting frame (fig. 1 near 45; para. 29); 
(re: claim 9) wherein the one or more of the absorbers are damper springs (Id.); 
(re: claim 10)  wherein the one or more of the absorbers comprise at least two sets of multiple damper springs on each side of the vibrating screening unit (Id.);
(re: claim 11)  an underscreen conveyor (2) located wholly or substantially beneath the vibrating screening unit to wholly or substantially receive said at least one aggregate discharge stream (fig. 1, 7);
(re: claim 12) wherein the underscreen conveyor (2) is vertically and/or laterally moveable relative to the main frame between a first in-use operating configuration and a second non-operating configuration (para. 27). 
(re: claim 13) wherein the underscreen conveyor and the vibrating screening unit are movable apart between a co-operating operating configuration and an open non-operating configuration (Cf. fig. 1, 4, 9, 10);
(re: claim 15)  one or more from the group comprising: an aggregate feed hopper (fig. 6 near 75).
(re: claims 17, 18)  The claimed method steps are performed in the normal use and maintenance of the device cited above (Abstract teaching “access to a bottom deck of screening device” to improve maintenance).



s 1-13, 15 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McClain (US 5,183,160).
McClain (fig. 1-14) teaches a mobile aggregate processing plant  and method for screening aggregate material comprising
(re: claims 1-4 and certain elements of claim 17)  a mobile chassis having a main frame (near 31) and a vibrating screening unit (near 61, 67) mounted via one or more absorbers (near 55) on a screen-mounting frame (37), and able to provide at least one aggregate discharge stream therethrough (fig. 1, 4, 7).  Further, Applicant is respectfully reminded that claim language consisting of functional language and/or intended use phrasing is given little, if any, patentable weight as the apparatus must merely be capable of functioning, or being used, as claimed.  See MPEP 2112.02, 2114.  Moreover, Applicant is reminded that the patentability of apparatus claims must depend upon structural limitations, not mere statements of functions. See Galland-Henning Manufacturing Company et al. v. Dempster Brothers, Inc., 165 USPQ 688 (E.D. Tenn. 1970).  Here, the device cited above is certainly capable of-
(re: certain elements of claim 1)  wherein the vibrating screening unit is moveable relative to screen-mounting frame between a first in-use position, and at least a second position able to provide an access portal below the vibrating screening unit when not in use (Cf. fig. 5-7, 13 showing various positions that allow access below the vibrating screening unit; see also col. 4 teaching dismantled and/or transport modes and col. 5, 8 teaching various operational modes); 
(re: claim 2  wherein the vibrating screening unit is moveable at one end relative to the screen-mounting frame between the first in-use position and at least a second position (Id.);
(re: claim 3) wherein the vibrating screening unit is moveable at both ends relative to the screen-mounting frame between the first in-use position and at least a second position (Cf. fig. 1, 5, 7 and 13; col. 7, ln. 54+);


McClain further teaches-
(re: claim 5)  wherein the vibrating screening unit includes pivot pins at least at one end, and a screen-mounting box includes complementary pin housings, which pins and pin housings are configured to be not engaged when the vibrating screening unit is in a first in-use position, and which pins and pin housings are configured to be engaged when the vibrating screening unit is moving to a second position relative to the screen-mounting frame (fig. 13 and col. 7, ln.53+ teaching that mounting frame 53 includes pin connections to be engaged when moving vibrating screen unit to various positions);
(re: claim 6) wherein the vibrating screening unit is moveable in an upward direction by one or more of the group comprising: actuators, springs, ram and pistons and screws (fig. 1 near 55 and fig. 13 near 165);
(re: claim 7) wherein the vibrating screening unit is moveable in an upward direction by a hydraulic ram and piston located between the vibrating screening unit and the screen-mounting frame (Id.);
(re: claim 8) attaching the one or more of the absorbers to either the vibrating screening unit or the screen-mounting frame (fig. 1 near 55; col. 4, ln. 36+); 
(re: claim 9) wherein the one or more of the absorbers are damper springs (Id.); 
(re: claim 10)  wherein the one or more of the absorbers comprise at least two sets of multiple damper springs on each side of the vibrating screening unit (fig. 1, 7);

(re: claim 12) wherein the underscreen conveyor (110) is vertically and/or laterally moveable relative to the main frame between a first in-use operating configuration and a second non-operating configuration (fig. 5, 8, 9). 
(re: claim 13) wherein the underscreen conveyor and the vibrating screening unit are movable apart between a co-operating operating configuration and an open non-operating configuration (Id. with fig. 5 showing vibrating screen unit moved “apart” to transverse operational position);
(re: claim 15)  one or more from the group comprising: an aggregate feed hopper (fig. 7 near 50, 51) and/or one or more post-screening discharge conveyors (fig. 12 near 110).
(re: claims 17, 18)  The claimed method steps are performed in the normal use and maintenance of the device cited above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over McClain (US 5,183,160) in view of Salminen et al. (“Salminen)(US 9,694,363) and Tanaka et al. (“Tanaka”)(EP 2 359 944)
McClain as set forth above teaches all that is claimed except for expressly teaching

Further, under an alternative interpretation, McClain may be regarded as not expressly teaching said plant as moveable to provide an access portal and a method of servicing said plant  comprising the steps of
(re: claim 17)  moving the vibrating screening unit between a first in-use position, and at least a second position able to provide an access portal below the vibrating screening unit when not in use; and accessing the vibrating screening unit from below; 
(re: claim 18)  moving the underscreen conveyor away from the vibrating screening unit between a co-operating operating configuration and an open non-operating configuration. 
Here, it is noted that McClain already teaches that multiple screens (col. 5, ln. 50-col. 6, ln. 8) as well as multiple modes may be utilized for the plant, but is merely silent on a method of servicing said plant.  Salminen teaches that it is well-known in the screening arts to implement multi-screen decks for more thorough screening (col. 10, ln. 5-12) and to move conveying and screening elements to various positions to allow for proper access and maintenance of said elements, such as replacing screening elements (col 6, ln. 22-col. 7, ln. 15 teaching use of hydraulic rams to move conveyors to transport, operation and maintenance positions; cf. fig. 4-6 near 41, 42, 61; col. 8, ln 15-65 teaching that movability of conveying elements provides additional space for maintenance, e.g., replacing screen meshes, wherein connecting pins may be utilized). Tanaka as cited above also teaches moving the vibrating screening unit to allow for easier maintenance (Abstract teaching “enables easy access to a bottom deck of screening device” to improve maintenance).  It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in the prior art itself as cited above and in the nature of the problem being solved.  In the instant case, the problem revolves around properly accessing 

Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is CHARLES FOX, 571-272-6923.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
July 22, 2021